DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/13/2022 has been entered. Applicant has amended claims 1, 13, 14, 17, 26, 28, and 30. Claims 1-33 are currently pending in the instant application. Claims 1-13 and 28-33 remain withdrawn. Applicant has not added nor canceled any claims. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 03/11/2022.
		Response to Arguments
Applicant’s arguments, see pages 8-11, filed 06/13/2022, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 14. Kronfeld (US2012/0310213) teaches the amended limitation seen in claim 14 regarding the bump tubing.
	Regarding claim 26…
	The examiner notes that Hoch, in combination with Kronfeld now teaches the limitations seen in claim 26. Hoch teaches the distal end interfacing with a patient and the proximal end interfacing with procedural equipment. Kronfeld teaches a tapered catheter (see current 103 rejection below for more detail).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0004198 to Hoch in view of U.S. Publication No. 2012/0310213 to Kronfeld et al. (hereinafter “Kronfeld”).
Regarding claim 14, Hoch discloses in Fig. 1 a medical device, comprising: 
	a catheter tube (Fig. 1-catheter 100) including: 
		a catheter-tube wall of the catheter tube (Fig. 4B-flexible conduit section 105); 
		one or more lumens of the catheter tube, each lumen of the one or more lumens defined at least in part by the catheter-tube wall (Fig. 4B-dual lumens 110, 115); and 
	an integrated stylet (Fig. 4B- Signal lead 120) of one or more optical fibers ([0043]- Signal lead 120, which in this embodiment is an optical fiber), the catheter tube including a longitudinal bead between opposing sides of the catheter tube having the one or more optical fibers disposed therein (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Hoch does not expressly a bump in diameter between a distal-end portion of the catheter tube and a proximal-end portion of the catheter tube.
However, Kronfeld teaches of an analogous device including a bump in diameter between a distal-end portion of the catheter tube and a proximal-end portion of the catheter tube ([0024]- catheter 20 includes a bump tubing piece 25… bump tubing piece 25 preferably has a substantially constant inside and outside diameter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoch to include a bump in diameter between a distal-end portion of the catheter tube and a proximal-end portion of the catheter tube, as taught by Kronfeld. It would have been advantageous to make the combination to provide a decreased tube diameter at the distal end for navigating small vessels and to provide an increased tube diameter at the proximal end for accommodating medical devices to be used during a medical procedure ([0006] of Kronfeld).
The modified device of Hoch in view of Kronfeld will hereinafter be referred to as modified Hoch.
Regarding claim 15, modified Hoch teaches the medical device of claim 14, and although the embodiment of Fig. 4B does not expressly teach wherein the catheter tube has one lumen, the embodiment of Fig. 4A of Hoch does teach wherein the catheter tube has one lumen (Fig. 4a- single lumen 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 4B of Hoch to utilize a catheter having one lumen, as taught by the embodiment of Fig. 4B of Hoch. It would have been advantageous to make the combination in order to monitor a patient or subject's central venous pressure (CVP), while simultaneously administering medication, hydration fluids, nutrients, radiologic contrasts, or other fluids ([0005] of Hoch).
Regarding claim 16, modified Hoch teaches the medical device of claim 15, and Hoch further discloses wherein the longitudinal bead is incorporated into the catheter-tube wall (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 17, modified Hoch teaches the medical device of claim 14, and Hoch further discloses wherein the catheter tube has two or more lumens (Fig. 4B-dual lumens 110, 115).
Regarding claim 18, modified Hoch teaches the medical device of claim 17, and Hoch further discloses wherein each lumen of the two or more lumens has approximately a same volume as another lumen of the two or more lumens in an arbitrary length of the catheter tube (Fig. 4B-dual lumens 110, 115).
Regarding claim 19, modified Hoch teaches the medical device of claim 17, and although the embodiment of Fig. 4B does not expressly teach Hoch further discloses wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube, the embodiment of Fig. 4c of Hoch does teach wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube (Fig. 4c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 4B of Hoch to utilize a catheter wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube, as taught by the embodiment of Fig. 4C of Hoch. It would have been advantageous to make the combination in order to meet a particular cannulation need ([0049] of Hoch).
Regarding claim 20, modified Hoch teaches the medical device of claim 17, and Hoch further discloses further comprising one or more septa of the catheter tube (Fig. 4B- septum 410), each lumen of the two or more lumens further defined at least in part by the one or more septa ([0048]- A septum 410 is provided which separates lumen 110 from lumen 115).
Regarding claim 21, modified Hoch teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into the catheter-tube wall (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 22, modified Hoch teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into at least one septum of the one or more septa (see examiner’s annotated Fig. 4B).


    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 23, modified Hoch teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into each septum of the one or more septa (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 24, modified Hoch teaches the medical device of claim 14, and Hoch further discloses wherein the longitudinal bead has one optical fiber disposed therein ([0043]- Signal lead 120, which in this embodiment is an optical fiber).
Regarding claim 26, modified Hoch teaches the medical device of claim 14, and although Hoch discloses the distal-end portion of the catheter tube configured to interface with a patient's anatomy (Fig. 1 - hemispherical tip 155) and the proximal-end portion of the catheter tube configured to interface with procedural equipment or instrumentation (Fig. 1A-  leur connectors 130 , 135 & signal lead connector 125),  Hoch does not expressly teach wherein the distal-end portion of the catheter tube has a smaller diameter than the proximal-end portion of the catheter tube.
However, Kronfeld teaches of an analogous device wherein the distal-end portion of the catheter tube has a smaller diameter than the proximal-end portion of the catheter tube (Fig. 1; [0024] - A catheter 20 has a hub section 21, an intermediate section 22, a taper section 23, and a tip section 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hoch so that the distal-end portion of the catheter tube has a smaller diameter than the proximal-end portion of the catheter tube, as taught by Kronfield. It would have been advantageous to make the combination to provide a decreased tube diameter at the distal end for navigating small vessels and to provide an increased tube diameter at the proximal end for accommodating medical devices to be used during a medical procedure ([0006] of Kronfeld).
Regarding claim 27, modified Hoch teaches the medical device of claim 14, and Hoch further discloses wherein the medical device is a peripherally inserted central catheter or a central venous catheter ([0021]- a central venous catheter (CVC) may be configured for placement).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0004198 to Hoch and U.S. Publication No. 2012/0310213 to Kronfeld et al. (hereinafter “Kronfeld”) and in further view of U.S. Publication No. 2005/0272975 to McWeeney et al. (hereinafter “McWeeney”).
Regarding claim 25, modified Hoch teaches the medical device of claim 14, and although Hoch teaches an optical fiber disposed therein ([0043]- Signal lead 120, which in this embodiment is an optical fiber), neither Hoch nor Kronfeld expressly teach a bundle of optical fibers.
However, McWeeney teaches of an analogous endoscopic device including a bundle of optical fibers disposed therein ([0139]- a multi-lumen catheter having separate lumens 3062A and 3062B to house the illumination and image fiber bundles 3032 and 3034).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of modified Hoch to include a bundle of optical fibers, as taught by McWeeney. It would have been advantageous to make the combination so a reduced catheter outer diameter may be realized ([0139] of McWeeney).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795